Citation Nr: 0100860	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  98-10 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether timely notice of disagreement to rating decision 
dated September 27, 1994 was filed.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of a closed head injury.

3.  Entitlement to service connection for residuals of a 
spinal injury.


WITNESSES AT HEARING ON APPEAL

Veteran and S.C., friend of veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from August 1948 to 
February 1950.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that a timely notice of disagreement 
to the September 1994 rating decision had not been submitted; 
that new and material evidence had not been submitted to 
reopen the veteran's claim for residuals of a closed head 
injury; and that while new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for residuals of a spinal injury, service 
connection for residuals of a spinal injury was denied.  The 
veteran and his friend, S.C., appeared before a hearing 
officer at a hearing at the RO in September 1998 and before  
the undersigned Member of the Board at a hearing at the RO in 
November 2000.

The Board observes that the veteran has filed a claim for 
service connection for hearing loss and perforated right 
eardrum, which was denied by the RO in January 1999.  The 
veteran submitted a notice of disagreement in January 1999 
and a statement of the case was issued in February 1999.  
However, substantive appeal addressing these issues is not of 
record.  The United States Court of Appeals for Veterans 
Claims (Court) has noted that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  Absent a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  It is noted that testimony 
was taken on these issues at the time of the November 2000 
hearing.  Closer review of the claims folder, however, 
reveals that the Board did not have jurisdiction of those 
issues based on the information in the claims file.  
Accordingly, these issues are not currently before the Board.

The issue of service connection for the residuals of a spinal 
injury will be considered in the Remand section which follows 
the Order below.


FINDINGS OF FACT

1.  The RO denied service connection for residuals of spinal 
injury and residuals of closed head injury in September 1994.  
The veteran was notified of that decision by a properly 
addressed letter dated in September 1994.

2.  A notice of disagreement with the September 1994 rating 
decision was not received within 1 year of notice of that 
decision and that decision is final.

3.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for residuals of a closed head injury.

4.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for 
residuals of a closed head injury is cumulative.


CONCLUSIONS OF LAW

1.  The veteran did not submit a timely filed notice of 
disagreement with the September 1994 rating decision which 
denied service connection residuals of spinal injury and 
residuals of closed head injury.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.201, 20.302(a) (2000).

2.  The September 1994 rating decision was final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (2000).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a closed head injury is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timely notice of disagreement

The RO denied entitlement to service connection for residuals 
of spinal injury and residuals of a closed head injury in a 
September 1994 rating decision.  In a September 1994 letter, 
the RO notified the veteran of this decision and advised him 
of his appellate rights.  In August 1997, the veteran 
submitted a statement disagreeing with the September 1994 
rating decision and copy of a letter dated on December 1, 
1994, from his attorney to the RO indicating disagreement 
with September 1994 rating decision.  

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a notice of 
disagreement and completed by a substantive appeal after an 
SOC has been furnished.  38 U.S.C.A. § 7105(a) (West 1991).  
A notice of disagreement need not contain any special 
wording, and merely requires terms which can be reasonably be 
construed as disagreement with the RO decision. 38 C.F.R. § 
20.201 (2000).  However, a notice of disagreement must be 
filed within one year from the date of mailing of notice of 
the result of the initial review or determination.  38 
U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) 
(2000).  The date of mailing the letter of notification is 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  An untimely notice of disagreement deprives the Board 
of jurisdiction to consider the merits of an appeal.  38 
U.S.C.A. § 7105(c) (West 1991); see Marsh v. West, 11 Vet. 
App. 468, 470 (1998).

It is well established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal or any party, sua sponte, at any stage in the 
proceedings. See Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  
Within the VA regulatory system, the Board is the sole 
arbiter of decisions concerning its jurisdiction.  38 C.F.R. 
§ 20.101(c) (2000).  With regard to the issue of timeliness 
of a notice of disagreement, the Board has the jurisdiction, 
as well as the obligation, to assess its jurisdiction.  See 
Marsh, 11 Vet. App. at 471.

The Court has previously held that the Board must make an 
independent determination of its jurisdiction regardless of 
jurisdictional findings made by the RO.  Rowell v. Principi, 
4 Vet. App. 9, 15 (1993); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  In Rowell, the question arose as to 
whether the Board, notwithstanding its conclusion that the 
appellant had filed an untimely notice of disagreement, had 
jurisdiction to adjudicate a claim de novo merely on the 
basis that the RO had adjudicated the claim de novo.  In 
Barnett, the Court reaffirmed the Board's authority to change 
a favorable RO determination regarding an issue of 
jurisdiction.

Upon review of the evidence, the Board notes that the veteran 
has submitted a copy of a letter dated December 1, 1994 
addressed to the North Little Rock Arkansas RO from his 
attorney disagreeing with the September 1994 rating decision.  
In November 1997, the attorney and the attorney's secretary 
submitted notarized affidavits that the December 1, 1994 
letter was mailed by U. S. Mail on such date.  However, 
review of the claims folder does not reveal receipt of any 
document dated on December 1, 1994 or submitted with one year 
of the September 1994 rating decision that could be accepted 
as a notice of disagreement to the denial of service 
connection for residuals of a spinal injury and residual of a 
closed head injury.

Moreover, there is no evidence in the file that the attorney 
had any authority to submit a notice of disagreement.  There 
is no indication that notification of the rating action was 
sent to him, or that there was any representation of the 
veteran recognized at that time.  The claims file contains no 
indication that the attorney had represented the veteran at 
the VA, or that he was authorized to do so. 

As noted above, the first mention of residuals of a spinal 
injury and residual of a closed head injury following the 
September 1994 rating decision was in a statement submitted 
by the veteran in August 1997.  Thus, the Board construes 
this document as a notice of disagreement to the September 
1994 denial.  However, such documents were received more than 
one year after the September 1994 decision.  

The veteran contends that the VA had previously misplaced 
documents and that the VA did so in this case.  The Board 
notes that the veteran's claims folder was rebuilt in July 
1994, as his previous claims folder was lost.  However, the 
rebuilt claims folder contains the veteran's May 1994 claim, 
service medical records, an August 1994 statement, an August 
1994 VA examination, and the September 1994 rating decision 
as well as all the documentation from August 1997 forward.  
There is no indication that any evidence submitted after the 
folder was rebuilt in July 1994 was not included therein.

Accordingly, the Board finds that the August 1997 notice of 
disagreement to the RO's September 1994 rating decision 
denying entitlement to service connection for residuals of a 
spinal injury and residuals of a closed head injury was not 
timely.  Thus, the September 1994 decision on this issue was 
final.  See 38 U.S.C.A. § 7105(b)(1) (West 1991) and 38 
C.F.R. § 20.201 (2000).

Because the veteran has not complied with the legal 
requirement for filing a timely notice of disagreement, the 
law is dispositive of the issue and must be dismissed on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  New and material evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that when determining whether the evidence is new and 
material, the VA must determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 
38 U.S.C.A. § 5108 (West 1991); and immediately upon 
reopening the claim, the VA must determine whether the VA's 
duty to assist under has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999).

Under Section 3.156(a) (2000), new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Service connection for residuals of a closed head injury was 
initially denied in September 1994.  At that time, the 
evidence included the veteran's claim, service medical 
records, the veteran's statements, and VA medical evidence.  
In the 1994 rating decision, the RO noted that the veteran's 
service records indicate that the veteran was treated for a 
closed head injury during service.  His February 1950 
separation examination noted a history of skull/cerebral 
hemorrhage secondary to motorcycle accident.  The 
neurological evaluation was normal.  At an August 1994 VA 
neurological examination, it was noted that the veteran 
sustained a closed head injury during service.  The 
impression was closed head injury associated with skull 
fracture with no evidence of any neurological aftermath from 
symptoms or from neurological signs.  In a September 1994 
rating decision, the RO denied service connection for 
residuals of a closed head injury as no residuals following 
service were shown.  

Evidence submitted since the September 1994 decision consists 
of private and VA medical evidence, the veteran's testimony 
and statements, and support statements from friends and 
family of the veteran.  The additional medical records show 
post-service complaints and treatment for headaches, a back 
disorder, and hearing loss.  Although medical records 
indicate that the veteran's back disability and headaches may 
be related to his accident in service, nowhere in the 
additional medical records are there any medical opinions 
relating such finding to the closed head injury he sustained 
during service.  (The Board notes that the veteran's claim 
pertaining to back injury in service is addressed in the 
Remand portion below).  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v.  Brown, 6 Vet. App. 465, 470 
(1994).  However, to the extent that the veteran and his 
friends contend that he suffers from residuals of a closed 
head injury which he incurred in service, such allegations 
are lay speculation on medical issues involving the etiology 
of a disability and do not bear directly and substantially to 
the claim on appeal and is not material.  See Pollard v. 
Brown, 6 Vet. App. 11  (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), (lay testimony attempting 
to diagnose frostbite or arthritis in service held to be not 
competent evidence for such purpose and thus not material); 
see also Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (1991)).  See 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Routen v. Brown, 10 Vet. 
App. 183 (1997).  More importantly, these contentions are 
duplicative of contentions made in connection with his prior 
claim.  This evidence is not new. 

Thus, the Board finds that none of the evidence submitted 
since the September 1994 denial is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The Board concludes that the veteran has not 
submitted new and material evidence sufficient to reopen the 
previously denied claim for service connection for residuals 
of a closed head injury.


ORDER

A timely notice of disagreement to the September 1994 rating 
action which denied service connection for residuals of 
spinal injury and residuals of closed head injury was not 
filed and the appeal as to this issue is dismissed.  The 
veteran's petition to reopen his claim for service connection 
for residuals of a closed head injury is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO determined that new and material 
evidence had been presented to reopen the veteran's claim for 
service connection for residuals of a spinal injury.  The 
Court has held that the Board is under a legal duty in such a 
case to determine if there was new and material evidence to 
reopen the claim, regardless of the RO's action.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, in view of the 
additional evidence presented in support of the veteran's 
claim, the Board agrees with the RO's determination that new 
and material evidence was submitted.  Upon review, the Board 
observes that private chiropractors, in 1997 and 2000 
examinations, have related the veteran's spine disability to 
an injury in service.  However, an August 1998 VA examination 
diagnosed neck, back, and bilateral shoulder conditions due 
to degenerative arthritis, but did not indicate whether the 
degenerative arthritis was a result of the veteran's service.   
In view of the above duty to assist and an apparent conflict 
in the medical evaluations, the Board is of the opinion that 
further evaluation is necessary.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

1.  The veteran should be afforded an 
appropriate VA  examination to determine 
the nature and etiology of the veteran's 
spine disorder.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should state whether it is as 
likely as not that the veteran's current 
spine disorder was the result of an 
injury that occurred during active 
service.  If so, the examiner should 
discuss the evidence of pain, weakened 
movement, excess fatigability, or 
incoordination and determine the level of 
associated functional loss in light of 38 
C.F.R. § 4.40 (2000), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
All special studies and tests should be 
performed.  The examiner should provide 
reasons and bases for his opinion. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 


